Electronically Filed
                                                      Supreme Court
                                                      SCWC-30278
                                                      22-MAR-2012
                                                      08:08 AM



                          NO. SCWC-30278


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


        PETER KALANI BAILEY, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 30278; CR. NO. 07-1-0386)


                               ORDER

   (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Pollack, assigned in place of McKenna, J., recused)


           Upon consideration of petitioner/defendant-appellant


Peter Kalani Bailey’s motion for reconsideration filed on


March 12, 2012,


           IT IS HEREBY ORDERED that the motion is granted in


part.   The published opinion filed on March 1, 2012, is amended


as follows: 


           Page 2, third line from the bottom; page 16, line 3;


page 26, line 4; page 28, fourth line from the bottom; page 29,


lines 7 and 15; page 30, line 7; page 33, line 4; page 34, sixth


line from the bottom; page 45, line 3: delete the word “lesser.” 


In footnote 25, line 1: delete “a lesser” and insert “an.”


           An Amended Opinion will be filed contemporaneously with

this Order.

          The motion is denied in all other respects.

          DATED:   Honolulu, Hawai'i, March 22, 2012.

                           /s/ Mark E. Recktenwald


                           /s/ Paula A. Nakayama


                           /s/ Simeon R. Acoba, Jr.


                           /s/ James E. Duffy, Jr.


                           /s/ Richard W. Pollack





                                 2